LACOMBE, Circuit Judge.
[1] There is no competent testimony that the relator was born, in the United States. See recent decision of Circuit Court of Appeals, Second Circuit, in U. S. v. Hom Tim, 223 Fed. 520; Fong Ping Ngar v. United States, 223 Fed. 523, April 13, 1915. He is indisputably a Chinese person, concededly a laborer, has no certificate and makes no claim that he ever had one. Under the Chinese Exclusion Acts and section 21 of the Immigration Act of 1907, the warrant for his deportation was properly issued.
[2] The evidence satisfies me that relator made his entry through Canada about the time he was arrested. There is no evidence to show that he had acquired a domicile in Canada. Being interrogated as to ihe place of entry, he replied: “You can find that out yourself.” He should be deported to China, not to Canada. United States v. Sisson (D. C.) 220 Fed. 541.